Citation Nr: 1401784	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-27 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

6.  Entitlement to service connection for a back disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left long finger disability.

8.  Entitlement to service connection for a left long finger disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for a left ankle disability.

13.  Entitlement to service connection for traumatic brain injury (TBI).

14.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and T.C.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2006, April 2009, June 2009, April 2011, and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The January 2006 rating decision, inter alia, denied reopening of the claims of entitlement to service connection for bilateral hearing loss, a back disability, a left long finger disability and headaches.  

The April 2009 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective December 16, 2008, the date the Veteran filed his claim for service connection.  

The June 2009 rating decision denied service connection for disabilities of the right and left ankles.  The June 2009 rating decision also denied service connection for bilateral hearing loss and a back disability.  

The April 2011 rating decision granted service connection for pseudofolliculitis barbae, assigning a 30 percent rating, effective August 21, 2009.  

The June 2011 rating decision denied service connection for TBI, reopened and denied the claim for service connection for a left long finger disability and reopened and denied the claim for service connection for headaches.

As explained further below, although the Veteran filed a timely notice of disagreement with the denials of service connection for bilateral hearing loss and a back disability in the June 2009 rating decision, and filed a timely notice of disagreement with respect to the June 2011 rating decision reopening but denying the claim for service connection for headaches, but did not file a notice of disagreement with the January 2006 rating decision denying reopening of the claims of entitlement to service connection for bilateral hearing los, a back disability, and headaches, new and material evidence pertinent to these three claims (in the form of November 2006 VA treatment records) was received within one year of the January 2006 rating decision.  As such, the January 2006 rating decision did not become final with respect to these three claims.  38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In an April 2012 rating decision, the RO increased the rating for PTSD from 50 percent to 70 percent, effective from the original date of claim, December 16, 2008.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The April 2012 rating decision also determined that a clear and unmistakable error had been made in the April 2011 rating decision when it assigned an initial 30 percent rating for pseudofolliculitis barbae.  Specifically, in the April 2012 rating decision the RO determined that the appropriate rating for this disability was 10 percent, and therefore, the RO assigned a 10 percent rating effective August 21, 2009, the date of claim for service connection for pseudofolliculitis barbae.  The April 2012 rating decision explained that because the RO had also (in the April 2012 rating decision) granted the Veteran an increased rating of 70 percent for his PTSD, effective December 16, 2008, due process under 38 C.F.R. § 3.105(e) was not required as the action taken did not change the overall service-connected evaluation that the Veteran has been receiving for his disabilities.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Therefore, although the record does not appear to reflect that Veteran filed a timely notice of disagreement with the September 2009 rating decision denying entitlement to TDIU, the record reflects that he has asserted he is unemployable due to his PTSD.  Therefore, the TDIU claim is properly before the Board as part of the increased initial rating claim involving PTSD.  The Board also notes that the April 2012 supplemental statement of the case included the TDIU issue.

After the April 2012 supplemental statement of the case was issued, the Veteran submitted additional evidence, to include argument and an April 2013 private vocational assessment, along with a waiver of first consideration of this evidence by the RO.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2013).

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in April 2013.  A transcript of the proceeding is of record.

The issues of entitlement to an initial rating in excess of 70 percent for PTSD, entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae, entitlement to service connection for bilateral hearing loss, entitlement to service connection for a back disability, entitlement to service connection for a left long finger disability, entitlement to service connection for headaches, entitlement to service connection for a right ankle disability, entitlement to service connection for a left ankle disability, entitlement to service connection for TBI, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A July 2002 rating decision denied the Veteran's claims for entitlement to service connection for bilateral hearing loss, a back disability, a left long finger disability, and headaches; notice of the determination and his appellate rights were provided, but the Veteran did not appeal the decision. 

2.  In July 2005, the Veteran filed a claim to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss, a back disability, a left long finger disability, and headaches.

3.  A January 2006 rating decision denied reopening of the Veteran's claims for entitlement to service connection for bilateral hearing loss, a back disability, a left long finger disability, and headaches; notice of the determination and his appellate rights were provided, but the Veteran did not appeal the decision.

4.  In November 2006 new and material evidence in the form of VA treatment records was received with respect to the Veteran's claims of entitlement to service connection for bilateral hearing loss, a back disability, and headaches.

5.  Evidence received subsequent to the July 2002 rating decision is new and material with respect to the claims of entitlement to service connection for bilateral hearing loss, a back disability, and headaches, as it was not previously of record and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss, a back disability, and headaches.

6.  Evidence received subsequent to the January 2006 rating decision is new and material with respect to the claim of entitlement to service connection for a left long finger disability, as it was not previously of record and raises a reasonable possibility of substantiating the claim for service connection for a left long finger disability.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied the claims for service connection for bilateral hearing loss, a back disability, a left long finger disability, and headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013). 

2.  The January 2006 rating decision, which denied reopening of the claims of entitlement to service connection for bilateral hearing loss, a back disability, and headaches, is not final with respect to those three service connection claims.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103 (2013).

3.  The evidence received subsequent to the July 2002 rating decision denying service connection for bilateral hearing loss, a back disability, and headaches is new and material with respect to the claims of entitlement to service connection for bilateral hearing loss, a back disability, headaches, and the claims for service connection for bilateral hearing loss, a back disability, and headaches are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

4.  The January 2006 rating decision, which denied reopening of the claim for service connection for a left long finger disability, is final with respect to that service connection claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013). 

5.  The evidence received subsequent to the January 2006 rating decision denying service connection for a left long finger disability is new and material, and the claim for service connection for a left long finger disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claims for service connection for a back disability, bilateral hearing loss, a left long finger disability, and headaches.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appellant contends that he is entitled to service connection for bilateral hearing loss, a back disability, headaches, and a left long finger disability.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claims. 

Historically, the Board notes that in a July 2002 rating decision the RO denied service connection for bilateral hearing loss, a back disability, a left long finger disability, and headaches, each claim on the basis that no disability was diagnosed.  After the Veteran was notified in July 2002, he did not submit any evidence addressing the basis of the denials of his service connection claims within one year of the July 2002 rating action, nor did he file a timely appeal to the July 2002 rating action.  Therefore, the July 2002 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Thereafter, in July 2005 the Veteran filed a claim to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss, a back disability, a left long finger disability, and headaches.  In a January 2006 rating decision, the RO denied reopening of each of the claims because new and material evidence had not been submitted.  

Although the Veteran did not file a timely notice of disagreement with the January 2006 rating decision, in February 2009 VA treatment records were printed and associated with the claims file.  The VA treatment records which were associated with the claims file include a November 2006 treatment record which shows that the Veteran complained of chronic back pain that he said he has had for 20 years, and decreased hearing.  The November 2006 VA treatment record also reflects that the Veteran was taking Excedrin migraine as needed.  This evidence, which was constructively in the possession of VA in November 2006, is new and material evidence received within one year of the January 2006 rating decision denying the claims for service connection for bilateral hearing loss, headaches, and a back disability.  As such, the January 2006 rating decision did not become final with respect to these claims.  38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Consequently, the July 2002 rating decision is the last final prior decision denying the claims of entitlement to service connection for bilateral hearing loss, headaches, and a back disability.  The evidence added to the record since the July 2002 rating decision which denied the Veteran's claims for service connection for bilateral hearing loss, headaches, and a back disability includes the November 2006 VA treatment record which reflects complaints of chronic back pain for 20 years, decreased hearing, and medication taken as needed for migraine headaches.  Additionally, a May 2009 VA examination report reflects a diagnosis of chronic lumbosacral strain and chronic bilateral ankle sprain, a January 2011 VA treatment record indicates that the Veteran may have left ear sensorineural hearing defect, a June 2011 VA examination report reflects the Veteran's report of right ear hearing loss, and the June 2011 VA examination report indicates that the Veteran reported having migraine headaches since an incident in service when he fell from a bunk hitting his head.  As these service connection claims were denied in July 2002 on the basis of no current disability, this evidence is new and material with respect to these three service connection claims because it reflects current complaints and possibly current disabilities.  Therefore, new and material evidence has been received, and reopening of the claims of entitlement to service connection for bilateral hearing loss, headaches, and a back disability is in order.

With respect to the application to reopen the previously denied claim of entitlement to service connection for a left long finger disability, the Board notes that no new and material evidence was received within one year of the January 2006 rating decision denying reopening of this claim.  As such, reconsideration of the Veteran's claim for service connection for a left long finger disability is not warranted under 38 C.F.R. § 3.156(b).

Additionally, no relevant service department records have been associated with the record since the January 2006 rating decision such that 38 C.F.R. § 3.156(c) would apply.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted.

Therefore, the January 2006 rating decision became final with respect to the claim of entitlement to service connection for a left long finger disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The evidence received since the January 2006 rating decision includes a June 2011 VA examination report, which reflects a diagnosis of left long finger strain.  

Because the last final prior denial of the claim of entitlement to service connection for a left long finger disability on the merits in the July 2002 rating decision was based upon the lack of a current disability of the left long finger, and the denial of reopening of the claim in January 2006 was on the basis that no new and material evidence had been submitted showing a current diagnosis, the June 2011 examination report is new and material evidence because it reflects a current diagnosis of a left long finger disability.  Therefore, new and material evidence has been received, and reopening of the claim of entitlement to service connection a left long finger disability is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a back disability is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left long finger disability is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for headaches is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to a rating in excess of 70 percent for PTSD, the Veteran most recently underwent a VA examination in October 2011.  The report of that examination indicates that the Veteran's symptoms of PTSD are depressed mood, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner specifically indicated that the Veteran did not experience suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, or delusions or hallucinations.  However, at the April 2013 videoconference hearing, the Veteran testified that he experiences hallucinations, suicidal ideation, homicidal ideation, and anger outbursts.  Moreover, an April 2013 private vocational assessment indicates that the Veteran is unable to perform any type of substantial gainful occupation due to PTSD symptoms.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Therefore, the Board finds that a remanded is warranted to schedule the Veteran for a new VA examination in order to determine the current severity of the Veteran's PTSD, as well as the impact it has on employment.

Review of the evidence of record reflects that the Veteran's claim for an increased evaluation for pseudofolliculitis barbae must also be remanded for additional development.  Although the Veteran was recently provided with a VA examination in both March and October 2011 in connection with this claim, the reports do not reflect that the examinations were adequate for rating purposes, as they do not provide all of the details necessary to evaluate the Veteran's scars under the applicable diagnostic criteria, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the examination reports do not provide the width specific to each scar, do not indicate if the scars are hypo- or hyper pigmented, do not state whether the texture was abnormal, and do not indicate whether the skin was indurated or inflexible.  Accordingly, a new VA examination addressing the severity of the Veteran's pseudofolliculitis barbae must be provided.

With respect to the claim for service connection for bilateral hearing loss, the Board notes that the Veteran served in combat and therefore, noise exposure is conceded.  Although the claim was previously denied based upon the May 2009 VA examination showing that the Veteran did not have hearing loss disability according to VA criteria, at the April 2013 videoconference hearing, the Veteran testified that his hearing has worsened since the May 2009 VA examination.  Under the circumstances, the Board finds that a remand for a new VA examination is warranted.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With respect to the Veteran's claims for service connection for a back disability and right and left ankle disabilities, the Board notes that the Veteran underwent a VA examination in May 2009.  The report of that examination indicates that the Veteran's service treatment records show that in January 1983 he complained of low back pain which was diagnosed as lumbar muscle sprain.  He was treated with Parafon tablet and was put on light profile.  The low back pain continued and he was seen again for chronic low back pain.  Following discharge he continued to have some problems with his back but was able to put up with it until about 2001 when he started to be seen through VA.  The diagnosis at the May 2009 examination was chronic lumbosacral strain.  The examination report further indicates that the Veteran's service treatment records show bruises of the left heel and contusion of the feet and heels in September 1982; he was seen for pain over the plantar aspect of the heels and soreness over the right ankle.  It was noted that the Veteran had been thrown off his jeep during an explosion in Beirut, Lebanon.  The diagnosis at the May 2009 VA examination was chronic bilateral ankle sprain.  The examiner opined that the lumbosacral strain and chronic bilateral ankle sprain are less likely as not related to his in-service ankle and back complaints because there is no documentation in the records to support the chronicity of the ankle or lumbar spine condition since discharge in 1982.  The examiner commented that the earliest documentation after service discharge is 2005, which is 15 to 20 years after discharge.  

The May 2009 VA examiner did not address the Veteran's lay contentions that he has had ongoing back and ankle pain since service.  Notably, a November 2006 VA treatment record reflects that the Veteran complained of having had ongoing back pain for 20 years.  Moreover, a December 2005 VA treatment record indicates that the Veteran complained of progressive right ankle pain with swelling; he denied trauma.  It was noted that the Veteran reported having a similar episode of ankle pain months earlier.  The Veteran is competent to report ongoing symptoms of back and/or ankle pain, and has done so.  Importantly, in an April 2013 written statement from the Veteran's representative, it is argued that the Veteran had ongoing ankle and back pain since service.  Therefore, the rationale for the medical opinions against the claims in the May 2009 VA examination report are inadequate and based upon an inaccurate review of the claims file.  Therefore, a remand is required to obtain an opinion with an adequate rationale.

With respect to the Veteran's claims for service connection for headaches, the Veteran underwent a VA examination in June 2011.  The examiner acknowledged that the Veteran had headaches in service, that the Veteran reported having headaches since a fall in service, and that he has managed the headaches on his own.  The examiner indicated that an etiology opinion could not be provided without resort to speculation, reasoning that there is no evidence of documentation to support ongoing care and treatment for a headaches condition.  The Board finds this reasoning to be inadequate, especially in light of the Veteran's competent statements that he has had ongoing headaches since service which he has managed by himself.  Moreover, the VA treatment records dated in November 2006 reflect that the Veteran was taking an over-the-counter migraine medication.  As such, a remand is required for an opinion which takes into account the Veteran's lay statements, and one with a rationale which considers all of the evidence.  

The record reflects that the Veteran filed a claim for vocational rehabilitation services through VA.  However, an October 2011 email indicates that the Veteran did not follow through with the evaluation, the case was closed after due process, and no feasibility determination could be made.  As such, it is unclear whether a vocational rehabilitation folder was created.  Nevertheless, the Board concludes that an attempt should be made to obtain the Veteran's vocational rehabilitation file, if extant, as the records contained therein may be useful to the Board in adjudicating the Veteran's claims. 

Because it is unclear whether a vocational rehabilitation file exists, the Board is also remanding the claims of entitlement to service connection for a left long finger disability and TBI because it cannot presently be determined whether these outstanding records, if they exist, may be pertinent to these claims.  

The Veteran's claim for TDIU must also be remanded, as there is insufficient evidence concerning the nature of his current employment and the amount of his income.  TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In this case, the Veteran is rated at 70 percent for PTSD, and thus meets the rating criteria to be considered on a schedular basis for TDIU. 

The record indicates that the Veteran has been employed as an admissions representative for different colleges over the years, but he reports that he works on a commission basis and therefore is only marginally employed.  His October 2011 VA Form 21-8940 indicates that he was then currently employed and that he had earned approximately $15,000, in the previous 12-month period.  At the hearing before the undersigned, the Veteran indicated that works only sporadically and has had difficulty maintaining employment since he was discharged from service.  The October 2011 VA examination report indicates that the Veteran reported a history of poor work performance since service.  He stated that he was fired from multiple previous jobs due to poor interaction with coworkers as well as decreased work performance in admissions recruitment for private colleges.  However, a January 2012 VA treatment record found in the Virtual claims file reflects that the Veteran was currently working.  

There are various medical opinions of record, including the February 2011 private psychiatrist's opinion that the Veteran is totally occupationally impaired and the April 2013 private vocational assessor's finding that the Veteran has been unable to perform any type of substantially gainful occupation since January 2003.  In contrast, the October 2011 VA examiner opined that the Veteran's ability to be employed is limited to positions in which he does not have significant contact with coworkers and where he has low stress/demands.  However, the October 2011 VA examiner specifically found that the Veteran's PTSD did not result in total occupational impairment.  

That the Veteran is currently employed does not, on its own, preclude him from obtaining TDIU, as his employment may qualify as "marginal employment."  As noted, TDIU is appropriate where the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  The most recent poverty threshold for one person, established by the Bureau of the Census, is $11,484.  See United States Census Bureau, Poverty Data - Poverty Thresholds, (January 8, 2013) http://www.census.gov/hhes/www/poverty/data/ threshld/thresh11.xls (providing the poverty thresholds for 2011).

Other than the Veteran's statements concerning his income, there is no verified information concerning how much money the Veteran earns as a result of his employment.  Without additional information, such as the exact amount of his income, and whether the numbers provided by the Veteran are pre-tax or post-tax income, the Board is unable to determine whether his income exceeds the poverty threshold for one person.  Further development is necessary.

Finally, the record reflects that the Veteran receives medical treatment through VA.  The most recent VA treatment records contained in the claims file are dated in January 2012 and housed in the Virtual file.  As such, VA treatment records dated from January 2012 to the present should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dating from January 2012 to the present.  

2.  Contact the appropriate repository and attempt to obtain all VA vocational rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the claims file.  All efforts to obtain such records should be documented in the claims folder, and if no such records exist, such should be noted in writing in the record.

3.  Contact the Veteran and request that he clarify his employment and income status.  The Veteran should be requested to provide copies of tax returns or other similar documents, to include copies of W-2s, for the last five years, copies of pay-stubs, or any other documentation that would clarify the amount of income he earns. 

4.  Provide the Veteran with a VA Form 21-4192 to be completed by his employer to address his employment and income status. 

5.  The Veteran must be afforded an appropriate VA examination to ascertain the nature and severity of his pseudofolliculitis barbae.  The claims file must be made available to the examiner for review.  All necessary special studies or tests must be accomplished.  The examination must include unretouched color photographs.  The examiner must include appropriate and separate clinical findings to include the percentage of exposed area, percentage of entire body affected by the pseudofolliculitis barbae, the size of any scarring associated with this disorder, whether such scars are hypo- or hyper pigmented, as well as whether the texture is abnormal.  

The rationale for each opinion expressed must also be provided.  

6.  The Veteran should be afforded a VA audio examination in order to determine the nature and etiology of any currently present bilateral hearing loss.  For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

Is any current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure?

The examiner must provide a rationale for the opinion expressed. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

7.  Return the claims file, to include a copy of this remand, to the May 2009 VA examiner who conducted the VA examination of the Veteran's back and ankles, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's current back disability and/or bilateral ankle disability, is/are related to the Veteran's service, to include the in-service back and ankle complaints.  In rendering this opinion, the examiner must address the service separation examination showing that the Veteran reported having intermittent back pain, although not at the time of the separation examination, as well as the Veteran's statements that he has had ongoing back and ankle pain since service.  The examiner must also address the November 2006 VA treatment record which reflects the Veteran's complaint that he has had ongoing back pain for 20 years.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

8.  Return the claims file, to include a copy of this remand, to the June 2011 VA examiner who conducted the VA neurological disorders examination, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's currently diagnosed migraine headaches are related to the Veteran's service, to include his in-service headache complaints.  In rendering this opinion, the examiner must address the service separation examination showing that the Veteran reported having frequent or severe headaches, as well as the Veteran's statements that he has had ongoing headaches since service.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

9.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file, to specifically include the February 2011 private psychiatric assessment report, the April 2013 private vocational assessment report, any vocational rehabilitation file associated with the claims file, and the current VA treatment records.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's PTSD in detail.  The examiner should determine the extent of the Veteran's PTSD symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to PTSD. 

The examiner should also determine the impact of the Veteran's service-connected disabilities, in combination, on his employability.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude the Veteran from engaging in substantially gainful employment consistent with his education and occupational experience.  Rationale should be provided for the opinion offered.  The examiner must reconcile his or her opinion with the opinion provided in the February 2011 private psychiatric assessment report and April 2013 private vocational assessment report.

10.  Notify the Veteran failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2013).

11.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures. 

12.  Once the above actions have been completed, the RO must re-adjudicate the issues on appeal, including entitlement to a TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


